I also dissent because Section 28 of Article II of the Constitution provides that the right of trial by jury, as heretofore enjoyed, shall remain inviolate.
The words a "jury as heretofore enjoyed" have uniformly been held to mean a jury of the defendant's peers, which has been defined by Webster to mean: "Peer: One of the same rank, quality, endowments, etc., an equal; match." If this opinion is declared to be the law, it will deprive the defendant of a trial by a jury of his peers, or compel the State to try him before a jury of convicts.
The foregoing observations are the necessary corollary of the rule of the common law that a person could not be tried again after sentence had been pronounced against him.